[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence                May 18, 1998 Date of Application             May 27, 1998 Date Application Filed          May 29, 1998 Date of Decision                September 26, 2000
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford.
Docket No. CR97-117896.
Mitchell Rubin, Defense Counsel, for Petitioner.
Lisa Stevens, Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION
Following a trial by jury, the petitioner was convicted of burglary, 3rd degree (C.G.S. § 53a-103). He was sentenced to a term of five years, execution suspended after four years, probation for five years.
The crime involved a residential burglary with several items of jewelry taken.
The petitioner has six prior convictions for burglary, additional convictions include using a motor vehicle without permission, assault, domestic violence battery, violation of probation and interfering with a police officer. CT Page 12142-ac
The time has come for the petitioner to be incarcerated for the safety of the public, and he should not reasonably expect to be treated leniently by the Court. In this case, he received a period of confinement actually less than the maximum of five years.
There is nothing inappropriate or disproportionate about the imposed sentence. (Practice Book § 43-28). It is affirmed.
LAWRENCE C. KLACZAK, J.
RAYMOND R. NORKO, J.
THOMAS P. MIANO, J.
Klaczak, Norko and Miano, J's, participated in this decision.